


Exhibit 10.273

 

EXECUTION VERSION

 

PAYMENT GUARANTY

Projects Commonly Known as

“Woodland Hills, Northridge and Abington Place (a/k/a Cumberland)”

 

THIS PAYMENT GUARANTY (“Guaranty”) made as of December 28, 2012, by ADCARE
HEALTH SYSTEMS, INC., an Ohio corporation, having an address of 1145 Hembree
Road, Roswell, GA 30076 (“Guarantor”), to and for the benefit of KEYBANK
NATIONAL ASSOCIATION, a national banking association, its successors and assigns
(“Lender”).

 

R E C I T A L S

 

A.                                    On or about the date hereof,  APH&R
Property Holdings, LLC, a Georgia limited liability company, (“Abington
PropCo”), APH&R Nursing, LLC, a Georgia limited liability company (“Abington
Tenant”),  Northridge HC&R Property Holdings, LLC, a Georgia limited liability
company, (“Northridge PropCo”), Northridge HC&R Nursing, LLC, (“Northridge
Tenant”), Woodland Hills HC Property Holdings, LLC a Georgia limited liability
company, (“Woodland Hills PropCo”), and Woodland Hills HC Nursing, LLC
(“Woodland Hills Tenant”) (Abington PropCo, Abington Tenant, Northridge PropCo,
Northridge Tenant, Woodland Hills PropCo, and Woodland Hills Tenant referred to
herein, individually, as a “Borrower” and collectively as “Borrowers”) and
Lender entered into that certain Secured Loan Agreement (“Loan Agreement”)
whereby Lender agreed to make a secured term loan (the “Loan”) to Borrowers in
the original principal amount of Sixteen Million Five Hundred Thousand and
00/100 Dollars ($16,500,000.00), to be secured by those skilled nursing
facilities commonly known as “Woodland Hills Healthcare and Rehabilitation”
(“Woodland Hills”), “Northridge Healthcare and Rehabilitation” (“Northridge”),
and “Abington Place Health and Rehab Center,” also to be known as “Cumberland
Health and Rehabilitation Center” (“Abington”) (Woodland Hills, Northridge, and
Abington collectively referred to herein as the “Projects”).  Capitalized terms
used and not otherwise defined herein shall have the meanings given to them in
the Loan Agreement.

 

B.                                    In connection with the Loan, (i)
Borrowers, jointly and severally, have executed and delivered a promissory note
payable to the order of Lender in the original principal amount of
$16,500,000.00 (as the same may be amended, modified, extended, renewed,
restated or replaced from time to time, the “Note”), to evidence the Loan,
payment of which is secured by (i) the Mortgages executed and delivered to
Lender by the applicable Borrowers on their respective Projects, and (ii) the
other Loan Documents.

 

C.                                    Guarantor is the ultimate parent company
of Borrowers and will derive material, direct and indirect financial benefit
from the Loan.

 

D.                                    Lender has relied on the statements and
agreements contained herein in agreeing to make the Loan and would not have made
the Loan without this Guaranty.  The execution and delivery of this Guaranty by
Guarantor is a condition precedent to the making of the Loan by Lender.

 

Parent Guaranty

 

1

--------------------------------------------------------------------------------


 

AGREEMENTS

 

NOW, THEREFORE, intending to be legally bound, Guarantor, in consideration of
the matters described in the foregoing Recitals, which Recitals are incorporated
herein and made a part hereof, and for other good and valuable consideration the
receipt and sufficiency of which are acknowledged, hereby covenants and agrees
for the benefit of Lender and its respective successors, indorsees, transferees,
participants and assigns as follows:

 

1.                                      Guarantor absolutely, unconditionally
and irrevocably guarantees:

 

(a)                                 the full and prompt payment of the principal
of and interest on the Note when due, whether at stated maturity, upon
acceleration or otherwise, and at all times thereafter, and the full and prompt
payment of all sums which may now be or may hereafter become due and owing under
the Note, the Loan Agreement and the other Loan Documents, including but not
limited to the Indemnity;

 

(b)                                 the prompt, full and complete performance of
all of Borrowers’ obligations under each and every covenant contained in the
Loan Documents; and

 

(c)                                  the full and prompt payment of any
Enforcement Costs (as hereinafter defined in Paragraph 7 hereof).

 

All amounts due, debts, liabilities and payment obligations described in
subsections (a), (b) and (c) of this Paragraph 1 shall be hereinafter
collectively referred to as the “Guaranteed Obligations.”

 

2.                                      In the event of any default by Borrowers
in the payment of the Guaranteed Obligations, after the expiration of any
applicable cure or grace period, Guarantor agrees, on demand by Lender or the
holder of the Note, to pay the Guaranteed Obligations regardless of any defense,
right of set-off or claims which Borrowers or Guarantor may have against Lender
or the holder of the Note.

 

All of the remedies set forth herein and/or provided for in any of the Loan
Documents or at law or equity shall be equally available to Lender, and the
choice by Lender of one such alternative over another shall not be subject to
question or challenge by Guarantor or any other person, nor shall any such
choice be asserted as a defense, setoff, or failure to mitigate damages in any
action, proceeding, or counteraction by Lender to recover or seeking any other
remedy under this Guaranty, nor shall such choice preclude Lender from
subsequently electing to exercise a different remedy.  The parties have agreed
to the alternative remedies provided herein in part because they recognize that
the choice of remedies in the event of a default hereunder will necessarily be
and should properly be a matter of good faith business judgment, which the
passage of time and events may or may not prove to have been the best choice to
maximize recovery by Lender at the lowest cost to Borrowers and/or Guarantor. 
It is the intention of the parties that such good faith choice by Lender be
given conclusive effect regardless of such subsequent developments.

 

3.                                      Guarantor does hereby (a) waive notice
of acceptance of this Guaranty by Lender and any and all notices and demands of
every kind which may be required to be given by any

 

2

--------------------------------------------------------------------------------


 

statute, rule or law, (b) agree to refrain from asserting, until after repayment
in full of the Loan, any defense, right of set-off or other claim which
Guarantor may have against Borrowers, (c) waive any defense, right of set-off or
other claim which Guarantor or Borrowers may have against Lender, or the holder
of the Note, (d) waive any and all rights Guarantor may have under any
anti-deficiency statute or other similar protections, (e) waive presentment for
payment, demand for payment, notice of nonpayment or dishonor, protest and
notice of protest, diligence in collection and any and all formalities which
otherwise might be legally required to charge Guarantor with liability (other
than any notices expressly required under the terms of this Guaranty), and
(f) waive any failure by Lender to inform Guarantor of any facts Lender may now
or hereafter know about Borrowers, the Projects, the Loan, or the transactions
contemplated by the Loan Agreement, it being understood and agreed that Lender
has no duty so to inform and that Guarantor is fully responsible for being and
remaining informed by Borrowers of all circumstances bearing on the risk of
nonperformance of Borrowers’ obligations.  Credit may be granted or continued
from time to time by Lender to Borrowers without notice to or authorization from
Guarantor, regardless of the financial or other condition of Borrowers at the
time of any such grant or continuation.  Lender shall have no obligation to
disclose or discuss with Guarantor its assessment of the financial condition of
Borrowers.  Guarantor acknowledges that no representations of any kind
whatsoever have been made by Lender.  No modification or waiver of any of the
provisions of this Guaranty shall be binding upon Lender except as expressly set
forth in a writing duly signed and delivered by Lender.

 

4.                                      Guarantor further agrees that
Guarantor’s liability as guarantor shall in not be impaired or affected by any
renewals or extensions which may be made from time to time, with or without the
knowledge or consent of Guarantor of the time for payment of interest or
principal under the Note or by any forbearance or delay in collecting interest
or principal under the Note, or by any waiver by Lender under the Loan
Agreement, Mortgages or any other Loan Documents, or by Lender’s failure or
election not to pursue any other remedies it may have against Borrowers,
Guarantor or any other guarantor of the Guaranteed Obligations, or by any change
or modification in the Note, Loan Agreement, Mortgages or any other Loan
Document, or by the acceptance by Lender of any additional security or any
increase, substitution or change therein, or by the release by Lender of any
security or any withdrawal thereof or decrease therein, or by the application of
payments received from any source to the payment of any obligation other than
the Guaranteed Obligations even though Lender might lawfully have elected to
apply such payments to any part or all of the Guaranteed Obligations, it being
the intent hereof that, subject to Lender’s compliance with the terms of this
Guaranty, Guarantor shall remain liable for the payment of the Guaranteed
Obligations, until the Guaranteed Obligations have been paid in full,
notwithstanding any act or thing which might otherwise operate as a legal or
equitable discharge of a surety.  Guarantor further understands and agrees that
Lender may at any time enter into agreements with Borrowers to amend and modify
the Note, Loan Agreement, Mortgages or other Loan Documents, and may waive or
release any provision or provisions of the Note, Loan Agreement, Mortgages and
other Loan Documents or any thereof, and, with reference to such instruments,
may make and enter into any such agreement or agreements as Lender and Borrowers
may deem proper and desirable, without in any manner impairing or affecting this
Guaranty or any of Lender’s rights hereunder or Guarantor’s obligations
hereunder.

 

5.                                      This is an absolute, present and
continuing guaranty of payment and not of collection.  Guarantor agrees that
this Guaranty may be enforced by Lender without the necessity at any time of
resorting to or exhausting any other security or collateral given in connection

 

3

--------------------------------------------------------------------------------


 

herewith or with the Note, Loan Agreement, Mortgages or any of the other Loan
Documents through foreclosure or sale proceedings, as the case may be, under the
Mortgages or otherwise, or resorting to any other guaranties, and Guarantor
hereby waives any right to require Lender to join Borrowers in any action
brought hereunder or to commence any action against or obtain any judgment
against Borrowers or to pursue any other remedy or enforce any other right. 
Guarantor further agrees that nothing contained herein or otherwise shall
prevent Lender from pursuing concurrently or successively all rights and
remedies available to it at law and/or in equity or under the Note, Loan
Agreement, Mortgages or any other Loan Documents, and the exercise of any of its
rights or the completion of any of its remedies shall not constitute a discharge
of Guarantor’s obligations hereunder, it being the purpose and intent of
Guarantor that the obligations of Guarantor hereunder shall be absolute,
independent and unconditional under any and all circumstances whatsoever.  None
of Guarantor’s obligations under this Guaranty or any remedy for the enforcement
thereof shall be impaired, modified, changed or released in any manner
whatsoever by any impairment, modification, change, release or limitation of the
liability of Borrowers under the Note, Loan Agreement, Mortgages or other Loan
Documents or by reason of the bankruptcy of Borrowers or by reason of any
creditor or bankruptcy proceeding instituted by or against Borrowers.  This
Guaranty shall continue to be effective or be reinstated (as the case may be) if
at any time payment of all or any part of any sum payable pursuant to the Note,
Loan Agreement, Mortgages or any other Loan Document is rescinded or otherwise
required to be returned by Lender upon the insolvency, bankruptcy, dissolution,
liquidation, or reorganization of any of Borrowers, or upon or as a result of
the appointment of a receiver, intervenor, custodian or conservator of or
trustee or similar officer for, any of Borrowers or any substantial part of
their respective property, or otherwise, all as though such payment to Lender
had not been made, regardless of whether Lender contested the order requiring
the return of such payment.  In the event of the foreclosure of the Mortgages
and of a deficiency, Guarantor hereby promises and agrees forthwith to pay the
amount of such deficiency notwithstanding the fact that recovery of said
deficiency against Borrowers would not be allowed by applicable law; however,
the foregoing shall not be deemed to require that Lender institute foreclosure
proceedings or otherwise resort to or exhaust any other collateral or security
prior to or concurrently with enforcing this Guaranty.

 

6.                                      Guarantor further covenants and agrees
with Lender that, so long as any Guaranteed Obligations remain outstanding:

 

(a)                                 Guarantor shall deliver to Lender, within
the time provided therein, all financial statements, certificates, reports,
notices and other information required to be provided to Lender from time to
time pursuant to the provisions of Section 10.1(m) and Section 10.1(t) of the
Loan Agreement.

 

(b)                                 (i)  Subject to the further provisions of
this subparagraph (b), Guarantor shall not make any cash Distributions to its
shareholders unless (i) AdCare Tangible Net Worth (as hereinafter defined) is
equal to or in excess of $75,000,000.00 as at the end of the most recent fiscal
quarter for which Lender has received the financial statements required pursuant
to Section 10.1(m)(ii) of the Loan Agreement, and (ii) no Default or Event of
Default exists immediately prior to or immediately after giving effect thereto. 
The term, “AdCare Tangible Net Worth,” means, as of any date of determination,
total assets minus intangible assets (as defined below) of Guarantor and its
consolidated Subsidiaries.  For purposes of this definition, “intangible assets”
has the meaning under Generally Accepted Accounting Principles, including,
without limitation, the book value of goodwill, franchises, licenses,
non-competition agreements, patents, trademarks, trade names, copyrights,
service marks and brand names.

 

4

--------------------------------------------------------------------------------


 

(ii)                                  Notwithstanding the provisions of
Paragraph 6(b)(i):

 

(A)                               so long as no Default or Event of Default
exists immediately prior to, or would occur after giving effect to, such
payment, Guarantor may purchase shares of its issued and outstanding common
stock, provided that the number of shares so purchased shall not exceed 500,000
over the term of this Agreement, and provided, further, that the aggregate
consideration paid (whether cash or non-cash) by Guarantor to purchase such
shares shall not exceed $2,000,000.00 over the term of the Loan Agreement; and

 

(B)                               so long as no Special Blocking Default (as
hereinafter defined) exists immediately prior to, or would occur after giving
effect to, such payment, and subject to the further provisions of this
clause (B), Guarantor may make scheduled payments on any preferred stock of
Guarantor and any Indebtedness that by its terms is convertible into common
stock of Guarantor.  The term “scheduled payments” shall be deemed to include,
without limitation, (1) for preferred stock, (I) dividends either expressly
provided in the designation of such series of preferred stock or otherwise
declared from time to time by Guarantor’s board of directors, and (II) with
respect solely to preferred stock issued and outstanding on the Loan Opening
Date, any payment of the redemption price thereof upon mandatory redemption, and
(2) scheduled payments of principal and interest on convertible Indebtedness. 
So long as no Special Blocking Default exists immediately prior to the
declaration by Guarantor’s board of directors of a dividend on preferred stock,
and no Special Blocking Default would exist immediately after giving effect to
the payment of such dividend, if the dividend were to be paid on the date of
declaration, Guarantor shall be permitted to pay the dividend so declared on the
scheduled date for payment, notwithstanding the existence on such payment date
of any Special Blocking Default described in clause (1) of the definition below.

 

The term “Special Blocking Default,” as used herein, means (1) any Event of
Default under the following subsections of Section 14.1 of the Loan Agreement:
(a), (b) [to the extent such Event of Default relates to any breach of
Sections 10.1(m)(i) — (iv), (m)(viii), (o), (r)(iii), (s), (w), (x), (y), (aa)
[termination or cancellation only] or (dd) of the Loan Agreement], (d), (f),
(h), (i), (j), (l), (m) [either as of the most recent Compliance Certificate
delivered to Lender or on a pro forma basis after giving effect to the proposed
Distribution], (n) or (p), or (2) acceleration of the Loan by Lender, regardless
of the Event(s) of Default on which such acceleration may be based.

 

(c)                                  (i)                                    
Guarantor shall not permit the ratio of AdCare Total EBITDAR (as hereinafter
defined) to AdCare Fixed Charges (as hereinafter defined), on a trailing six
(6)-month basis, to be less than 1.15 to 1.00, tested as of the end of each
fiscal quarter of Guarantor.

 

(ii)                                  For purposes of subparagraph 6(c)(i)
hereof:

 

(A)                               AdCare Fixed Charges means, for any period, on
a consolidated basis for Guarantor and its consolidated Subsidiaries, the sum of
the following amounts (without duplication): (i) scheduled payments of principal
on AdCare Total Debt, (ii) AdCare Interest Expense; and (iii) AdCare Rent
Expense.

 

5

--------------------------------------------------------------------------------


 

(B)                               AdCare Interest Expense means, for any period,
the interest expense of the Guarantor and its Subsidiaries on a consolidated
basis during such period, determined in accordance with GAAP, consistently
applied, and shall in any event include, without limitation, (i) the
amortization or write-off of debt discounts, (ii) the amortization of all debt
issuance costs, commissions and other fees payable in connection with the
incurrence of Indebtedness to the extent included in interest expense, and (iii)
the portion of payments under Capital Lease Obligations allocable to interest
expense.

 

(C)                               AdCare Rent Expense means, for any period, the
aggregate amount of fixed and contingent rentals payable by Guarantor and its
consolidated Subsidiaries for such period with respect to leases of real and
personal property, determined on a consolidated basis in accordance with GAAP,
consistently applied.

 

(D)                               AdCare Total Debt means, as of any date of
determination, the aggregate stated balance sheet amount of all Indebtedness of
Guarantor and its consolidated Subsidiaries, determined on a consolidated basis
in accordance with GAAP, consistently applied.

 

(E)                                AdCare Total EBITDAR means, for any period,
Net Operating Income of Guarantor and its consolidated Subsidiaries, plus the
sum of the following, without duplication, after elimination of intercompany
items and only to the extent such amounts are deducted from Gross Revenues in
the calculation of Net Operating Income of such Persons for such period: (i)
Interest Expense, (ii) provisions for taxes based on income; (iii) depreciation
expense; (iv) amortization expense; and (v) AdCare Rent Expense.

 

(d)                                 Guarantor shall not permit Liquidity (as
hereinafter defined) to be less than $5,000,000.00 as of the end of any fiscal
quarter of Guarantor.  The term “Liquidity” means, as of any date of
determination, on a consolidated basis for Guarantor and its consolidated
Subsidiaries, the sum of (i) unrestricted cash and Cash Equivalents not pledged
or encumbered and the use of which is not restricted by any agreement, and (ii)
to the extent not included under clause (i), the amount of cash collateral held
by Lender in the Cash Collateral Account.

 

(e)                                  Guarantor shall deposit an amount equal to
the Minimum Cash Collateral Amount with Lender in the Cash Collateral Account as
a condition precedent to the Opening of the Loan pursuant to Section 8.1(d) of
the Loan Agreement, and shall maintain the Cash Collateral Account with Lender
at all times.  Funds held in or for credit to the Cash Collateral Account from
time to time may be commingled with other funds of Lender.  Guarantor hereby
grants Lender a first-priority, continuing security interest in the Cash
Collateral Account and all monies on deposit in such account from time to time,
and Lender shall have all rights of a secured party under the Uniform Commercial
Code with respect thereto.Guarantor shall, at Guarantor’s expense, take all
actions reasonably requested by Lender from time to time to perfect or maintain
the perfection of such security interest.  Guarantor hereby irrevocably
authorizes Lender, during the existence of an Event of Default, to apply any
funds on hand from time to time in the Cash Collateral Account to any of the
Guaranteed Obligations, in such order of priority as Lender may determine in its
sole discretion.  By its acceptance of this Guaranty, Lender agrees that after
payment in full of all Guaranteed Obligations, it will refund to Guarantor all
amounts held in the Cash Collateral Account and not theretofore applied against
the Guaranteed Obligations.

 

6

--------------------------------------------------------------------------------


 

(f)                                   Guarantor shall cause all Tenants to be
released from their respective obligations under the Working Capital Financing,
and all liens and security interests on Collateral of Tenants in favor of
PrivateBank to be terminated, prior to or contemporaneously with funding of the
Loan and as an express condition precedent to such funding.

 

7.                                      In the event Lender or any holder of the
Note shall assign the Note to any Lender or other entity to secure a loan from
such Lender or other entity to Lender or such holder for an amount not in excess
of the amount which will be due, from time to time, from Borrowers to Lender
under the Note with interest not in excess of the rate of interest which is
payable by Borrowers to Lender under the Note, Guarantor will accord full
recognition thereto and agree that all rights and remedies of Lender or such
holder hereunder shall be enforceable against Guarantor by such Lender or other
entity with the same force and effect and to the same extent as would have been
enforceable by Lender or such holder but for such assignment; provided, however,
that unless Lender shall otherwise consent in writing, Lender shall have an
unimpaired right, prior and superior to that of its assignee or transferee, to
enforce this Guaranty for Lender’s benefit to the extent any portion of the
Guaranteed Obligations or any interest therein is not assigned or transferred.

 

8.                                      If:  (a) this Guaranty is placed in the
hands of an attorney for collection or is collected through any legal
proceeding; (b) an attorney is retained to represent Lender in any bankruptcy,
reorganization, receivership, or other proceedings affecting creditors’ rights
and involving a claim under this Guaranty; (c) an attorney is retained to
provide advice or other representation with respect to this Guaranty; or (d) an
attorney is retained to represent Lender in any proceedings whatsoever in
connection with this Guaranty, then Guarantor shall pay to Lender upon demand
all attorneys’ fees, costs and expenses incurred in connection therewith (all of
which are referred to herein as “Enforcement Costs”), in addition to all other
amounts due hereunder, regardless of whether all or a portion of such
Enforcement Costs are incurred in a single proceeding brought to enforce this
Guaranty as well as the other Loan Documents.

 

9.                                      The parties hereto intend and believe
that each provision in this Guaranty comports with all applicable local, state
and federal laws and judicial decisions.  However, if any provision or
provisions, or if any portion of any provision or provisions, in this Guaranty
is found by a court of law to be in violation of any applicable local, state or
federal ordinance, statute, law, administrative or judicial decision, or public
policy, and if such court should declare such portion, provision or provisions
of this Guaranty to be illegal, invalid, unlawful, void or unenforceable as
written, then it is the intent of all parties hereto that such portion,
provision or provisions shall be given force to the fullest possible extent that
they are legal, valid and enforceable, that the remainder of this Guaranty shall
be construed as if such illegal, invalid, unlawful, void or unenforceable
portion, provision or provisions were not contained therein, and that the
rights, obligations and interest of Lender or the holder of the Note under the
remainder of this Guaranty shall continue in full force and effect.

 

10.                               TO THE GREATEST EXTENT PERMITTED BY LAW,
GUARANTOR HEREBY WAIVES ANY AND ALL RIGHTS TO REQUIRE MARSHALLING OF ASSETS BY
LENDER.  WITH RESPECT TO ANY SUIT, ACTION OR PROCEEDING RELATING TO THIS
GUARANTY (EACH, A “PROCEEDING”), LENDER AND GUARANTOR EACH IRREVOCABLY (A)
SUBMITS TO THE NON-EXCLUSIVE JURISDICTION OF THE STATE AND FEDERAL COURTS HAVING
JURISDICTION IN THE CITY OF CLEVELAND AND STATE OF OHIO, AND (B) WAIVES ANY
OBJECTION WHICH IT MAY HAVE AT ANY TIME TO THE LAYING OF VENUE

 

7

--------------------------------------------------------------------------------

 

 

OF ANY PROCEEDING BROUGHT IN ANY SUCH COURT, WAIVES ANY CLAIM THAT ANY
PROCEEDING HAS BEEN BROUGHT IN AN INCONVENIENT FORUM AND FURTHER WAIVES THE
RIGHT TO OBJECT, WITH RESPECT TO SUCH PROCEEDING, THAT SUCH COURT DOES NOT HAVE
JURISDICTION OVER SUCH PARTY.  NOTHING IN THIS GUARANTY SHALL PRECLUDE LENDER
FROM BRINGING A PROCEEDING IN ANY OTHER JURISDICTION NOR WILL THE BRINGING OF A
PROCEEDING IN ANY ONE OR MORE JURISDICTIONS PRECLUDE THE BRINGING OF A
PROCEEDING IN ANY OTHER JURISDICTION.  LENDER AND GUARANTOR FURTHER AGREE AND
CONSENT THAT, IN ADDITION TO ANY METHODS OF SERVICE OF PROCESS PROVIDED FOR
UNDER APPLICABLE LAW, ALL SERVICE OF PROCESS IN ANY PROCEEDING IN ANY OHIO STATE
OR UNITED STATES COURT SITTING IN THE CITY OF CLEVELAND AND MAY BE MADE BY
CERTIFIED OR REGISTERED MAIL, RETURN RECEIPT REQUESTED, DIRECTED TO THE
APPLICABLE PARTY AT THE ADDRESS INDICATED BELOW, AND SERVICE SO MADE SHALL BE
COMPLETE UPON RECEIPT; EXCEPT THAT IF SUCH PARTY SHALL REFUSE TO ACCEPT
DELIVERY, SERVICE SHALL BE DEEMED COMPLETE FIVE (5) DAYS AFTER THE SAME SHALL
HAVE BEEN SO MAILED.

 

11.                               Any indebtedness of Borrowers to Guarantor now
or hereafter existing is hereby subordinated to the payment of the Guaranteed
Obligations.  Guarantor agrees that, until all Guaranteed Obligations have been
paid in full, Guarantor will not seek, accept, or retain for its own account,
any payment from Borrowers on account of such subordinated debt.  Any payments
to Guarantor on account of such subordinated debt shall be collected and
received by Guarantor in trust for Lender and shall be paid over to Lender on
account of the Guaranteed Obligations without impairing or releasing the
obligations of Guarantor hereunder.

 

12.                               Any amounts received by Lender from any source
on account of the Loan may be utilized by Lender for the payment of the
Guaranteed Obligations and any other obligations of Borrowers to Lender in such
order as Lender may from time to time elect, except as may be expressly provided
to the contrary in any of the other Loan Documents.  Additionally, if the
indebtedness guaranteed hereby is less than the full indebtedness evidenced by
the Note, all rents, proceeds and avails of the Projects, including proceeds of
realization of Lender’s Collateral, shall be deemed applied on the indebtedness
of Borrowers to Lender that is not guaranteed by Guarantor until such
unguaranteed  indebtedness of Borrowers to Lender has been fully repaid before
being applied upon the indebtedness guaranteed by Guarantor.

 

13.                               GUARANTOR AND LENDER (BY ITS ACCEPTANCE
HEREOF)  HEREBY WAIVE ANY RIGHT TO A TRIAL BY JURY IN ANY ACTION OR PROCEEDING
TO ENFORCE OR DEFEND ANY RIGHT UNDER THIS GUARANTY OR ANY OTHER LOAN DOCUMENT OR
RELATING THERETO OR ARISING FROM THE LENDING RELATIONSHIP WHICH IS THE SUBJECT
OF THIS GUARANTY AND AGREE THAT ANY SUCH ACTION OR PROCEEDING SHALL BE TRIED
BEFORE A COURT AND NOT BEFORE A JURY.

 

14.                               Any notice, demand, request or other
communication which any party hereto may be required or may desire to give
hereunder shall be in writing and shall be deemed to have been properly given
(a) if hand delivered, when delivered; (b) if mailed by United States Certified
Mail (postage prepaid, return receipt requested), three Business Days after
mailing (c) if by Federal Express or other reliable overnight courier service,
on the next Business Day after

 

8

--------------------------------------------------------------------------------


 

delivered to such courier service or (d) if by telecopier on the day of
transmission so long as copy is sent on the same day by overnight courier as set
forth below:

 

Guarantor:                                                                                   
AdCare Health Systems, Inc.

1145 Hembree Road

Roswell, Georgia  30076

Attention: Chief Executive Officer

Telephone: (404) 781-2885

Facsimile: (404) 842-1899

 

With a copy to:                                                            Holt,
Ney, Zatcoff & Wasserman LLP

100 Galleria Parkway, Suite 1800

Atlanta, Georgia  30339

Attention:                                         Gregory P. Youra, Esq.

Telephone:                                   (770) 956-9600

Facsimile:                                         (770) 956-1490

 

Lender:                                                                                                     
KeyBank National Association

Real Estate Capital-Healthcare

Mailcode: OH-01-51-0311

4910 Tiedeman Road, 3rd Floor

Brooklyn, Ohio 44144

Attention: Amy MacLearie, Closer

Telephone: (216) 813-6935

Facsimile: (216) 357-6383

 

With copies to:                                                              
KeyBank National Association

1200 Abernathy Road, NE

Suite 1550

Atlanta, Georgia  30328

Attention: Paul F. Di Vito, SVP

Telephone: (770) 510-2085

Facsimile.: (770) 510-2195; and

 

Bryan Cave LLP

One Atlantic Center, Fourteenth Floor

1201 West Peachtree Street, NW

Atlanta, Georgia  30309-3488

Attention: Robert C. Lewinson, Esq.

Telephone:                                   (404) 572-6623

Facsimile:                                         (404) 420-0623

 

or at such other address as the party to be served with notice may have
furnished in writing to the party seeking or desiring to serve notice as a place
for the service of notice.

 

15.                               In order to induce Lender to make the Loan,
Guarantor makes the following representations and warranties to Lender set forth
in this Paragraph.  Guarantor acknowledges that but for the truth and accuracy
of the matters covered by the following representations and warranties, Lender
would not have agreed to make the Loan.

 

9

--------------------------------------------------------------------------------


 

(a)                                 Guarantor is duly incorporated, validly
existing, and in good standing in its state of incorporation and has qualified
to do business and is in good standing in any state in which it is necessary in
the conduct of its business.

 

(b)                                 Guarantor maintains an office at the address
set forth for such party in Paragraph 14.

 

(c)                                  Any and all balance sheets, net worth
statements, and other financial data with respect to Guarantor and its
consolidated Subsidiaries which have heretofore been given to Lender by or on
behalf of Guarantor fairly and accurately present the financial condition of
Guarantor as of the respective dates, or for the periods, thereof.

 

(d)                                 The execution, delivery, and performance by
Guarantor of this Guaranty and the other Loan Documents to which it is a party
do not and will not contravene or conflict with (i) any Laws, order, rule,
regulation, writ, injunction or decree now in effect of any Government
Authority, or court having jurisdiction over Guarantor, (ii) any contractual
restriction binding on or affecting Guarantor or Guarantor’s property or assets
which may adversely affect Guarantor’s ability to fulfill its obligations under
this Guaranty, (iii) the instruments creating any trust holding title to any
assets included in Guarantor’s financial statements, or (iv) the organizational
documents of Guarantor.

 

(e)                                  This Guaranty creates legal, valid, and
binding obligations of Guarantor enforceable in accordance with its terms.

 

(f)                                   Except as disclosed in writing to Lender
or as disclosed in any public filings by Guarantor with the Securities and
Exchange Commission prior to the date hereof, (i) there is no action,
proceeding, or investigation pending or, to the knowledge of Guarantor,
threatened or affecting, Guarantor, which may adversely affect Guarantor’s
ability to fulfill its obligations under this Guaranty; (ii) there are no
judgments or orders for the payment of money rendered against Guarantor or any
of its consolidated Subsidiaries for an amount in excess of $100,000 which have
been undischarged for a period of ten (10) or more consecutive days and the
enforcement of which is not stayed by reason of a pending appeal or otherwise;
and (iii)  neither Guarantor nor any of its consolidated Subsidiaries is in
default under any agreements which may adversely affect Guarantor’s ability to
fulfill its obligations under this Guaranty.

 

(g)                                  Each of the representations and warranties
made by Borrowers, APH and AdCare OpCo (or any of them) in the Loan Agreement or
in any other Loan Document to which they are respectively a party are true and
correct as of the date hereof.

 

(h)                                 No Material Adverse Change has occurred with
respect to Guarantor and its consolidated Subsidiaries since December 31, 2011.

 

(i)                                     All statements set forth in the Recitals
are true and correct.

 

All of the foregoing representations and warranties shall be deemed remade on
the date of the disbursement of proceeds of the Loan, and upon any extension of
the Loan pursuant to the Loan Agreement.  Guarantor hereby agrees to indemnify
and hold Lender free and harmless from and against all loss, cost, liability,
damage, and expense, including attorney’s fees and costs, which Lender may
sustain by reason of the inaccuracy or breach of any of the foregoing
representations

 

10

--------------------------------------------------------------------------------


 

and warranties as of the date the foregoing representations and warranties are
made and are remade.

 

16.                               This Guaranty shall be binding upon the
permitted successors and assigns of Guarantor.

 

17.                               THIS GUARANTY, THE NOTE, AND ALL OTHER
INSTRUMENTS EVIDENCING AND SECURING THE LOAN WERE NEGOTIATED IN THE STATE OF
OHIO, AND DELIVERED BY GUARANTOR OR BORROWER, AS APPLICABLE, AND ACCEPTED BY
LENDER IN THE STATE OF OHIO, WHICH STATE THE PARTIES AGREE HAS A SUBSTANTIAL
RELATIONSHIP TO THE PARTIES AND THE UNDERLYING TRANSACTIONS EMBODIED HEREBY.  IN
ALL RESPECTS, INCLUDING, WITHOUT LIMITATION, PERFORMANCE OF THIS GUARANTY AND
THE OBLIGATIONS ARISING HEREUNDER, THIS GUARANTY SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF OHIO APPLICABLE
TO CONTRACTS MADE AND TO BE PERFORMED IN SUCH STATE AND ANY APPLICABLE LAWS OF
THE UNITED STATES OF AMERICA.

 

18.                               Lender shall be entitled to honor any request
for Loan proceeds made by Borrowers and shall have no obligation to see to the
proper disposition of such advances.  Guarantor agrees that its obligations
hereunder shall not be released or affected by reason of any improper
disposition by Borrowers of such Loan proceeds.

 

[SIGNATURE PAGE FOLLOWS]

 

11

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Guarantor has delivered this Guaranty in the State of Ohio 
as of the date first written above.

 

 

GUARANTOR:

 

 

 

ADCARE HEALTH SYSTEMS, INC., an Ohio corporation

 

 

 

By:

 /s/ Boyd P. Gentry

 

Name:

Boyd P. Gentry

 

Title:

Chief Executive Officer

 

Parent Guaranty

 

12

--------------------------------------------------------------------------------

 
